Mr. Justice Mulkey delivered the opinion of the Court: This is an appeal from a decree of the Superior Court of Cook county, setting aside a conveyance of certain lots made by James Scott, the appellee, to the appellants, Elloa A. Marsh and Minard Lafever, on the fifth day of May, 1881, on the ground of fraud and want of consideration. It appears that on December 28, 1880, the United States issued a patent, No. 236,052, to Marsh, for an improvement “on steam-engine valve gear.” For some cause or other the supposed patent had not been signed by the Secretary of the Interior, and the omission seems not to have been discovered until a considerable time afterwards. Marsh, before such discovery, assigned one-half of the patent to Lafever, after which, and up to the time of appellee’s conveyance to Marsh and Lafever, the latter were handling the patent for the purpose of making something out of it, and trying to introduce it to the public. Among others, they called on appellee, and after considerable negotiations between them, they sold him a one-third interest in it, at $5000, and the entire interest in the improvement and invention outside of the United States for the additional sum of $300, making all together $5300, $500 of which was paid in cash, and the balance in real estate, including the two lots now in controversy. The decree directed a reconveyance of the property to appellee, and the refunding to him of the $500 cash payment, with legal interest thereon. That the contract between the parties was induced by false and fraudulent representations on the part of appellants, we think is clearly established by the evidence, and is of itself sufficient to justify the decree, without reference to the specific grounds upon which the court below seems to have placed it, namely, the want of the signature of the Secretary of the Interior to the patent. It appears that when the defect in the patent in this respect was discovered, Marsh, without delay, procured the signature of the Secretary of the Interior to the patent, and thus remedied the objection. On the general principle that equity will treat things as done which were intended and ought to have been done, and adjust and settle the rights of the contending parties accordingly, it may be doubtful whether the contract should have been set aside for that reason alone, when it appeared, as it did, that the defect in the patent had been cured.' It -is undoubtedly true, as shown by the authorities cited, that a so-called patent not signed by the Secretary of the Interior fails to pass any title or interest to the patentee; yet if the latter is the author and owner of a useful invention which was intended to be patented, he nevertheless has a valuable right, which he may, in equity, sell and assign to another. At least no reason is perceived why he might not do so. However this may be, we think the decree is warranted on the grounds we have already placed it, and it will therefore be affirmed. Decree affirmed.